Per Curiam.
Respondent was admitted to practice by this Court in 1977. He most recently maintained an office for the practice of law in the Village of Liverpool, Onondaga County. Respondent was admitted to practice in Arizona in 1983, where he practiced law until he relocated to New York in June 2010.
By decision dated March 28, 2013, this Court suspended respondent from the practice of law for a period of six months based upon his prior 60-day suspension by the Supreme Court of Arizona (Matter of Clark, 104 AD3d 1124 [2013]). Respondent was reinstated to the practice of law in Arizona effective January 7, 2013, and he now applies for reinstatement in New York. While petitioner opposes the application, we note that this Court’s Committee on Character and Fitness has submitted a favorable report (see Rules of App Div, 3d Dept [22 NYCRR] § 806.12 [b]).
Our examination of the papers submitted on the application indicates that respondent has complied with the provisions of the order of suspension and with this Court’s rules regarding the conduct of suspended attorneys (see Rules of App Div, 3d *1161Dept [22 NYCRR] § 806.9). We are also satisfied that respondent has complied with the requirements of this Court’s rules regarding reinstatement (see Rules of App Div, 3d Dept [22 NYCRR] § 806.12 [b]), and that he possesses the character and general fitness to resume the practice of law. Accordingly, the application is granted and respondent is reinstated to the practice of law, effective immediately.
Lahtinen, J.E, McCarthy, Garry, Egan Jr. and Clark, JJ., concur.
Ordered that respondent’s application is granted; and it is further ordered that respondent is reinstated as an attorney and counselor-at-law in the State of New York, effective immediately.